Citation Nr: 0309756	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture at C6 with osteophyte formation at C5-6, 
currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO rating decision that 
denied a rating in excess of 40 percent for residuals of a 
compression fracture of C6 with osteophyte formation at C5-6.  
By this same action, service connection was denied for liver 
disease due to exposure to herbicides.  The veteran appealed 
both issues, but later withdrew his appeal of the denial of 
service connection for liver disease when he appeared for a 
hearing held in August 1997.  See 68 Fed. Reg. 13235-36 (to 
be codified at 38 C.F.R. § 20.204).  In a subsequent October 
1997 hearing officer decision, a 50 percent disability 
rating, effective from August 17, 1990, was awarded for 
residuals of a compression fracture of C6 with osteophyte 
formation at C5-6.  

This case was previously before the Board in July 1999.  In 
its July 1999 decision, the Board denied an increased rating 
for residuals of a compression fracture of C6 with osteophyte 
formation at C5-6.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2000, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's July 1999 
decision.  The Court vacated the Board's decision in 
accordance with the joint motion, and remanded the case to 
the Board for further action.  The veteran's case was 
returned to the Board, and in an undated Board remand, the 
Board remanded the case to the RO for further development.  

The Board notes that although a supplemental statement of the 
case (SSOC) was issued in December 2002 with respect to a 
grant of entitlement to service connection for scarring of 
the neck, status-post hemilaminectomy, debridement, and 
laminectomy, the veteran has yet to file a notice of 
disagreement with the December 2002 rating decision that 
granted entitlement to service connection and assigned a 30 
percent disability rating for neck scarring.  The Board notes 
that in March 2003, in response to the December 2002 SSOC, 
the veteran's representative presented argument, but did not 
mention the rating for neck scarring.  Consequently, the 
issue of entitlement to a higher initial disability rating 
for neck scarring is not on appeal.  See  38 C.F.R. § 20.200 
(2002) (an appeal to the Board consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal).  


FINDINGS OF FACT

1.  The medical evidence in the file includes varied findings 
with respect to the severity of the veteran's cervical spine 
disability, including descriptions ranging from mild to 
severe or pronounced.  

2.  The benefit sought cannot be established without 
additional medical evidence regarding the current severity of 
the veteran's service-connected cervical spine disability.

3.  Without good cause shown, the veteran failed to report 
for a VA examination of his cervical spine, which examination 
was scheduled for November 12, 2002.


CONCLUSION OF LAW

A rating in excess of 50 percent for residuals of a 
compression fracture of C6 with osteophyte formation at C5-6 
is not warranted.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In the veteran's case, a February 1984 VA examination x-ray 
of the cervical spine revealed that the C5 and C6 vertebral 
bodies were abnormal in shape, consistent with a history of 
past trauma.  

VA medical records indicate that a right C5-C6 
hemilaminectomy and debridement of an infected cervical wound 
and C5 laminectomy were performed in May 1987.

In addition, VA medical records include July 1991 x-rays, 
November 1991 x-rays, and a November 1991 computerized 
tomography (CT) scan that revealed loss of normal cervical 
lordosis with straightening of the spine, status-post 
laminectomy with apophyseal fusion bilaterally at C4 through 
C6, degenerative changes at C5-C6 and C6-C7 with decrease in 
vertebral body heights and osteophyte formation, and multiple 
regions of posterior disc bulges which effaced the dural sac, 
with the most marked changes at C6-C7.

At a February 1993 VA examination, the veteran reported 
intermittent radiating pain traveling from his right shoulder 
down to the fingers of his right hand with numbness in the 
second and third fingers. On examination, the veteran had 
asymptomatic muscle mass, radiating right upper extremity 
pain, no loss of muscle bulk or strength, point sensation 
intact from C2 to C8, no increase in deep tendon reflexes, 
and non-Babinski reflexes. The diagnosis was status-post 
cervical spine injury with persistent neck, shoulder, and arm 
pain.

March 1993 VA treatment records reveal herniated nucleus 
pulposus-one at C3-C4 and one at C4-C5. A May 1995 CT scan 
revealed evidence of the veteran being status-post resection 
of the lamina at C4 through C6, anterior wedging at C5 and 
C6, large anterior osteophytes at C7, mild narrowing of the 
spinal canal C6-C7 and C7-T1 that is likely congenital in 
nature, marked to severe spondylolysis involving the lower 
cervical spine, and central disc protrusions at the "C3-5 and 
C4-5 levels."  

In a June 1995 VA neurologic examination report, it was noted 
that the veteran had near loss of biceps reflexes, mild 
sensory loss, and evidence of nerve root damage. A June 1995 
electromyography (EMG) revealed evidence of mild bilateral 
median and ulna neuropathy at the wrist versus 
polyneuropathy.  No evidence of radiculopathy could be found.

A March 1996 VA neurological examiner reported that the 
veteran's right hand was weak.  It was also noted that the 
veteran had been provided a hard and soft neck collar to help 
his pain.  A VA neurological examiner in October 1996 
reported that the veteran could not smile due to a nerve 
problem; however, neurologically the veteran was otherwise 
intact.  The examiner opined that the veteran had muscle 
spasms "maybe secondary to pain." 

The veteran was afforded a VA examination in November 1996.  
The veteran complained of worsening chronic neck squeezing 
and pain.  He described focal pain in the neck with pain 
radiating down both arms.  Upon examination, there was some 
tenderness to palpation over some of the posterior cervical 
musculature.  Extension, rotation, and lateral bending of the 
neck were limited, and the veteran developed some cervical 
radicular symptoms.  The strength of the various muscle 
groups of both upper extremities were intact.  Sensory 
function of the arms seemed to be intact, and biceps reflexes 
bilaterally appeared to be normal.  Mild narrowing of the 
spinal canal seen at C6-7 and C7-T1 was believed to be 
probably congenital, and with marked to severe spondylosis 
involving the lower cervical spine with some central disc 
protrusion at the C3 through 4 and C4 through 5 levels was 
noted.  The examiner's overall impression was that the 
veteran clearly suffered from a significant cervical 
spondylosis and ongoing intermittent cervical radiculopathy 
symptoms.  By the veteran's subjective complaints, his 
symptoms appeared to be worsening.

VA treatment records dated from February 1997 to April 1997 
indicate that the veteran's symptoms varied, but his pain was 
constant.  Upon examination, the veteran unable to smile upon 
command.  His motor strength and sensory functions were 
intact.  His deep tendon reflexes were 2+ upper, 2+ patellar, 
1+ ankles, and toes down.  The veteran had no tremors, 
cerebellar symptoms, or atrophy.  An examiner noted that the 
veteran moved more easily.  

The veteran testified at a RO hearing in August 1997.  He 
complained of pain radiating down both arms and his back, 
muscle spasms, headaches primarily with activity, and 
limitation in cervical spine motion with pain.  He reported 
that he no longer played sports and had been unemployed since 
1984.  He reported that he was found permanently disabled due 
to a number of physical problems, including his service-
connected cervical spine disability, a herniated nucleus 
pulposus, as well as a knee and ankle problem. It was 
reported that the veteran's Worker's Compensation award 
showed that his service-connected cervical spine disability 
was aggravated by his job.  

The veteran was afforded a VA examination in October 1997.   
He complained of  discomfort and radiation to the arms, but 
did not have focal weakness.  He did not have a change in 
bowel habits.  

VA treatment records dated from December 1999 to January 2000 
indicate that the veteran took medication for muscle spasms 
daily as needed, and that he complained of severe pain.  He 
also complained of numbness and tingling in right hand that 
radiated up to his shoulder.  A bilateral defect with 
anterior wedging at C5-6 was noted in a consultation request.  
Forward and backward flexion and lateral bending were 
limited.  The examiner noted slight muscle weakness of the 
right hand and arm.  The strength of his right arm decreased 
against resistance.  His tactile discrimination was intact.  
He was diagnosed with cervical pain, arthralgia, and myalgia.  
VA neurology clinic records dated in January 2000 indicate 
that the veteran continued to have periscapular pain mainly 
in the upper thoracic paraspinous muscle area.  The veteran 
reported intermittent numbness in the right medial forearm.  
The examiner's impression was that the veteran had evidence 
of possible C7-8 dorsal sensory root radiculopathy.  The 
examiner noted that the veteran's pain level had reached a 
plateau and seemed to be tolerable.

VA x-rays dated in December 1999 show severe degenerative 
changes in the lower cervical spine with narrowing of the 
intervertebral discs and anterior osteophytes at multiple 
levels.  There was evidence of possible prior trauma in the 
spinous process area of C4-5, and neural foraminal narrowing.  
There was some hyper-lordosis in the upper cervical spine, 
but no evidence of any acute fracture.  A January 2000 EMG 
revealed right median and right ulnar neuropathies at the 
wrist.  There was no electrodiagnostic evidence for cervical 
radiculopathy.  A January 2000 MRI showed degenerative 
changes throughout the cervical spine.  There was evidence of 
a reversal of the normal curvature extending from C4 to C7, 
and of mild spinal stenosis at the level of C7-T1.

VA treatment records dated from February 2000 to April 2000 
indicate that the veteran complained of chronic neck pain, 
with the pain radiating to his right and left arm.  The pain 
was constant at a low level. Medication relieved the 
bilateral neck, shoulder, and arm pain.  The veteran had 
decreased shoulder movements and intermittent right forearm 
and hand tingling and numbness.  One examiner found no 
evidence of cervical neuropathy, while another examiner noted 
that the veteran had cervical neck pain and neuropathy.  The 
veteran had no history of bowel or bladder incontinence.  The 
examiner appeared to note that the results indicated a 
problem that did not necessarily originate in the cervical 
region.  The veteran was diagnosed with cervical myalgia and 
arthralgia.  The veteran went to physical therapy for his 
neck.

A VA neurosurgery progress note dated in July 2000 indicates 
that the veteran complained of a shooting pain radiating down 
the right arm, and of numbness in his right hand.  An 
examination revealed no obvious muscle wasting in the right 
arm.  The veteran's motor strength was 5/5 bilaterally, and 
his grasp and intrinsics were intact.  Sensation was intact.  
His reflexes were 1+ at biceps, brachioradialis, bilateral 
symmetric.  The examiner noted that the source of the 
veteran's radicular sounding pain was unclear.  The examiner 
noted that it was possible that the veteran's pain was caused 
by the degenerative changes or changes in lordosis.  The 
examiner prescribed a soft cervical collar.  

Pursuant to the January 2000 Joint Motion, the Board remanded 
the veteran's case to the RO to determine the severity of the 
veteran's residuals of a compression fracture at C6 with 
osteophyte formation on C5-6.  The Board requested orthopedic 
and neurologic examinations, and also requested that x-ray 
projections of the cervical spine be taken to determine 
whether the veteran had a "deformity" of any vertebral 
body.  In addition, the Board requested that the examiners 
review any films from the 1984 and 1985 VA examinations, and 
provide a consensus opinion as to whether the veteran's C5 or 
C6 vertebral body was "deformed" under 38 C.F.R. § 4.71a.  
The Board also requested that the opinion be reconciled with 
all other findings of record, including the February 1984 
cervical spine x-ray report which showed C5 and C6 vertebral 
bodies being abnormal in shape and the May 1995 CT report 
which showed anterior wedging at C5 and C6, as well as large 
anterior osteophytes at C7.

Pursuant to the Board's remand, the veteran was afforded a VA 
spine examination in April 2001.  The veteran complained of 
chronic neck pain and spasm radiating to the right upper 
extremity as numbness in the fingers.  The veteran also 
complained of constant neck pain, weakness, stiffness, a lack 
of endurance, spasms, tightness, and severe limitation of 
motion in the neck.  The veteran did no jogging and very 
little exercise.  The examiner noted that x-rays dated in 
February 1984 showed C5 and C6 vertebral bodies were abnormal 
in shape, consistent with a history of past trauma., and that 
a May 1995 CT scan showed anterior wedging of C5 and C6, 
marked to severe degenerative joint disease in the cervical 
spine and central disc protrusion at C3-4, C4-5, narrowing of 
the neural foramina at C6-7, and status-post resection of the 
lamina on the right C4-5 and C6-7.  There was muscle spasm in 
the bilateral upper and mid-trapezius, the levator scapular 
area, the deltoid area, and in the intrinsic muscles of 
hands.  The veteran stated that medication, a TENS unit, and 
exercise helped his pain.  The veteran stated that he had no 
sexual life, and denied any bowel and bladder problem.  A 
sensory examination showed diffuse tenderness in the 
bilateral rhomboideus minor and major area, particularly in 
the levitor scapular muscle bilaterally.  There was some 
tenderness in the bilateral mid-trapezius area.  The examiner 
noted that the veteran had C5 and C6 anterior wedging, which 
was consistent with a history of a diving injury and a neck 
fracture.  The veteran also had severe degenerative changes 
in the cervical spine.  The veteran had severe limitation of 
cervical motion and chronic muscle tightness and shooting 
pain in the shoulder and the neck area particularly with 
lateral bending or hyperextension or rotation.  The muscle 
strength of the neck was 4/5 weakness in all directions with 
pain.  The examiner opined that the veteran's current 
disabilities were severe or pronounced.  

Also pursuant to the Board's remand, the veteran was afforded 
a VA spinal cord examination in April 2001.  The examiner was 
unable to review the x-rays from 1984 and 1995 as requested 
by the Board's remand.  The veteran complained of aching 
discomfort in the base of the neck on the right, as well as 
in the lateral aspect of the right upper arm.  He described 
occasional tingling sensations in the snuff boxes of both 
hands.  He did not have any weakness in the upper limbs.  He 
denied symptoms of bladder or bowel dysfunction.  Upon 
examination, the veteran's mental status and cranial nerves 
were intact.  His muscle bulk, tone, and strength were 
entirely within normal limits in both the upper and the lower 
extremities.  Reflexes were depressed symmetrically.  There 
was a suggestion of a mild diminution of the right brachial 
reflex.  The ankle reflexes were absent.  Both plantar 
responses were flexor.  The veteran had intact primary 
sensory modalities throughout, and there was no evidence of 
ataxia.  His gait was normal.  The examiner's impression was 
of the presence of a soft tissue calcific density at the 
posterior aspect of the spinous process of C4-5, consistent 
with the veteran's history of prior trauma.  The examiner 
noted that the veteran's cervical spine x-rays showed no 
evidence of an acute fracture.  The examiner noted that there 
was no evidence of a prior cervical laminectomy and assumed 
that some other procedure may have been performed in 1989.  
The examiner found that while the veteran's x-rays were most 
consistent with multiple level osteoarthritis, his symptoms 
were consistent with mild cervical spondylosis.  The examiner 
noted that the veteran offered no symptoms that indicated 
acute cervical radiculopathy, and that there was no evidence 
of nerve root compression or myelopathy on his MRI report.

VA treatment records dated from August 2001 to August 2002 
note a history of a 1971 cervical fracture, and indicate that 
the veteran was able to gently run in place about two miles 
per week.  The veteran complained of chronic and steady neck 
and shoulder pain, with occasional, and usually brief, sharp 
attacks.  Cervical pain, arthralgia, myalgia, and cervical 
radiculopathy were noted.  

The Board's review of the record shows that there were an 
ample number of reasons for scheduling the veteran for 
another examination of his service-connected cervical spine 
disability.  First, the Board points out that the veteran's 
service-connected cervical spine has been rated as 50 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5285.  The Board notes that by regulatory amendment effective 
September 23, 2002, substantive changes were made to the 
schedular criteria for evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent expressed intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  As this case has been pending since before the 
change in the regulation, the most favorable criteria are to 
be applied to the veteran's claim.  

Under the old rating criteria for Diagnostic Code 5293, 
intervertebral disc syndrome, a 10 percent rating is 
warranted for mild intervertebral disc syndrome, and a 20 
percent rating is warranted for moderate, recurring attacks.  
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002).  A 40 
percent rating is assigned for severe, recurring attacks with 
intermittent relief.  Id.   A 60 percent rating is assigned 
for pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Id.

Under the new rating criteria for Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent disabling.  A 20 percent 
evaluation will be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluation on the 
basis of chronic manifestations, orthopedic disabilities are 
to evaluated using the evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is to be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).

In this regard, a new examination of the veteran was 
necessary in order to properly evaluate his service-connected 
cervical spine disability under the new and the old criteria 
under Diagnostic Code 5293.  With regards to the old criteria 
of Diagnostic Code 5293, the Board points out that the 
current medical evidence of record provides conflicting 
information about the severity of the veteran's cervical 
spine disability, particularly with regards to any 
radiculopathy or neuropathy, the severity of the veteran's 
pain, and his ability to perform physical activities.  
Similarly, the current medical evidence of record makes it 
impossible to properly adjudicate the veteran's disability 
under the revised rating criteria of Diagnostic Code 5293.  
In this regard, the Board points out that the record is 
silent with regards to the exact frequency of any 
incapacitating episodes.  Furthermore, it is unclear what the 
veteran's current chronic orthopedic and neurologic 
manifestations are due to his service-connected cervical 
spine disability, and what are due to other non-service-
connected disabilities, such as osteoarthritis or peripheral 
nerve problems.  Therefore, another VA examination was 
necessary to reconcile the incongruities in the record, and 
in order for a VA examiner to evaluate the veteran's cervical 
spine disability in terms applicable to both old and new 
rating criteria of Diagnostic Code 5293. 

Also, as indicated above, the veteran's service-connected 
cervical spine disability has been considered under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  Under Diagnostic Code 5285, 
for residuals of fracture of vertebra, a 100 percent 
disability rating is warranted where there is cord 
involvement and the claimant is bedridden or requires long 
leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a (Diagnostic 
Code 5285) (2002).  

In the veteran's case, the Board finds that a new examination 
of the veteran was also necessary in order to properly 
evaluate his service-connected cervical spine disability 
under the Diagnostic Code 5285.  The Board points out that 
the April 2001 VA neurologic examiner was apparently unable 
to review the radiology reports from 1984 and 1995 as 
requested by the Board's remand, and opined that there was no 
history of a fractured vertebrae, contradicting other 
findings of record, and rendering Diagnostic Code 5285 
inapplicable.  Additionally, while some abnormality was noted 
in passing in the VA treatment records, neither April 2001 VA 
examiner gave an opinion as to whether the C5-C6 vertebral 
body was "deformed," as was specifically requested by the 
Board's remand, and which is necessary to determine if the 
veteran was entitled to an additional 10 percent rating for 
demonstrable deformity of the vertebral body under Diagnostic 
Code 5285.  Thus, a new examination was necessary to properly 
reconcile all of the medical evidence of record in order to 
properly evaluate the veteran's claim under Diagnostic Code 
5285.  

Thus, the record presents the need for another examination to 
adequately evaluate the veteran's claim.  The RO requested a 
VA orthopedic examination of the cervical spine and an 
examination of the peripheral nerves in October 2002 to 
evaluate the severity of the veteran's service-connected 
cervical spine disability.  Nevertheless, the evidence 
reflects that the veteran failed to report for such an 
examination.  Of record are several notations apparently made 
by the VA Medical Center (VAMC) in West Haven, Connecticut in 
November 2002 that indicate that the veteran failed to report 
for a scheduled VA spine examination on November 12, 2002.  
One notation indicates that the scheduled examination was 
canceled because the veteran had withdrawn his claim.  
Additional notations indicate that the veteran had called a 
few minutes before the scheduled examination on November 12, 
2002, and indicated that he would not be able to make the 
appointment.  This notation also indicates that the veteran 
reported that he would contact the RO when he was able to do 
so.  The record does not indicate that the veteran tried to 
contact the RO specifically regarding his failure to appear 
for the November 12, 2002 VA examination.  

In a December 2002 rating decision and in a December 2002 
SSOC, the RO informed the veteran that because he had failed 
to appear for a scheduled VA examination, the evidence 
expected from this examination could not be considered in the 
adjudication of his claim.   

In a March 2003 letter, the Board notified the veteran that 
it intended to consider 38 C.F.R. § 3.655 when it adjudicated 
his case, and a copy of the regulation was sent to the 
veteran.  A copy was sent to the veteran's representative as 
well.  See 38 C.F.R. § 903(c) (2002).  In April 2003, the 
veteran responded that he had no further evidence or argument 
to present.  

Title 38 C.F.R. section 3.655 provides, in pertinent part:

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. . .  

(b)	Original or reopened claim, or 
claim for increase . . . When the 
examination was scheduled in 
conjunction with . . . a claim for 
increase, the claim shall be denied. 

38 C.F.R. § 3.655 (2002) (emphases added).  

Here, a November 2002 notation by the West Haven VAMC shows 
that the veteran had called a few minutes prior to his 
scheduled examination time on November 12, 2002, indicated 
that he would be unable to appear for the examination and 
reported that he would contact the RO when he was able to do 
so.  It should be noted that no evidence has been presented 
to rebut the presumption that the veteran was properly 
informed of the date and time of the November 2002 
examination; indeed, the veteran appeared to be aware that a 
VA examination was scheduled for 9:00 AM on November 12, 2002 
as he apparently contacted the West Haven VAMC a few minutes 
before the scheduled examination.  See Mason v. Brown, 8 Vet. 
App. 44, 53-55 (1995).  The Board also notes that the veteran 
did not contact the RO, nor did he give a cause for his not 
reporting.  The Board points out that the veteran had 
undergone compensation and pension examinations for increased 
rating claims in the past, reflecting his familiarity with VA 
development procedures.  Therefore, there is no evidence to 
show that he was not competent or incapable of understanding 
the need for the November 2002 examination.

Although one notation by the West Haven VAMC in November 2002 
erroneously indicated that the examination was canceled 
because the veteran had withdrawn his claim, the Board notes 
it does not appear that the veteran had relied on such an 
assertion.  That is, it does not appear that the veteran's 
November 12, 2002 VA examination was canceled due to some 
sort of error on behalf of VA.  In fact, as stated above, an 
additional November 2002 notation by the West Haven VAMC 
indicates that the veteran himself called the VAMC in West 
Haven a few minutes before his scheduled appointment to 
cancel his own appointment.  

All in all, the Board concludes that "good cause," such as 
described by regulation, has not been show.  38 C.F.R. 
§ 3.655(a) (2002) (examples of good cause include such things 
as illness or hospitalization of the claimant, or death of an 
immediate family member).  Consequently, the Board finds that 
good cause has not been established for his failure to 
report, and that, therefore, his claim must be denied.  
Because of the imperative nature of 38 C.F.R. § 3.655, see 
Woods v. Derwinski, 1 Vet. App. 190 (1991), his claim must be 
denied.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating actions 
of April 1997, October 1997, and December 2002, the statement 
of the case issued in April 1997, the supplemental statements 
of the case issued in October 1997 and December 2002, and a 
May 2002 letter that informed him of the applicable laws and 
regulations.  Furthermore, the Board points out that the 
veteran received notice of its intention to rely upon 
38 C.F.R. § 3.655 in deciding his claim, and notes that the 
veteran indicated in April 2003 that he had no additional 
argument to present.  Specifically, these documents show that 
the VA notified the veteran of the development of his claim, 
the type of evidence needed to prove his claim, and of which 
evidence, if any, should be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  Consequently, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  The RO obtained the veteran's post-service VA 
treatment records, and afforded him several VA examinations.  
As indicted above, a new VA examination was necessary to 
properly evaluate the veteran's service-connected cervical 
spine disability, and the veteran failed to report to this 
examination.  The Board notes that the duty to assist is not 
a one-way street, and an appellant must do more than 
passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  If a claimant wishes assistance, he cannot passively 
wait for it in circumstances where he should have information 
that is essential in obtaining the putative evidence.  In 
light of the veteran's failure to cooperate in appearing for 
his VA examination, the Board concludes that VA's duty to 
assist the veteran has been satisfied.  Additionally, the 
Board points out that further development of the veteran's 
claim would be inappropriate due to the imperative nature of 
38 C.F.R. § 3.655.  See Woods, supra.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A rating in excess of 50 percent for residuals of a 
compression fracture of C6 with osteophyte formation at C5-6 
is denied.


REMAND

In this case, the Board finds that a remand is also required.  
Review of the claims file reveals that in an December 2002 RO 
rating decision, entitlement to individual unemployability 
due to service-connected disabilities (TDIU) was denied and 
entitlement to service connection for neck scarring, status 
post hemilaminectomy, debridement, and laminectomy, was 
granted, and a 30 percent disability evaluation was assigned.  
In a March 2003 statement, the veteran's representative 
expressed disagreement with the December 2002 rating decision 
with respect to the denial of entitlement to TDIU.  (As 
indicated above, the March 2003 statement was silent with 
respect to the issue of entitlement to a disability rating in 
excess of 30 percent for neck scarring, and this issue is not 
before the Board on appeal.  See 38 C.F.R. § 20.200.)  
However, no statement of the case (SOC) addressing the issue 
of entitlement to service connection for TDIU was thereafter 
prepared.  In situations such as this, the Court of Appeals 
for Veterans Claims (Court) has held that the Board should 
remand the case for issuance of a SOC.  See, e.g., Manlincon 
v. West, 12 Vet. App. 238 (1999).  As such, a remand is 
required in this case.

The Board notes that the veteran's representative argues that 
the issue of entitlement to TDIU is inextricably intertwined 
with the veteran's claim for an increased rating for his 
service-connected cervical spine disability.  The Board 
points out that the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, 
adjudication by the Board of the issue of entitlement to an 
increased rating for a cervical spine disability is 
appropriate, while a remand to the RO is appropriate for the 
issue of entitlement to TDIU.

For the reasons stated above, this case is REMANDED to the RO 
for the following action:

The RO should take appropriate action, 
including the issuance of a SOC, on the 
appeal initiated by the veteran's 
representative on the issue of 
entitlement to TDIU following the 
December 2002 rating decision.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
if he wishes to complete an appeal from 
that determination.  If, and only if, 
the veteran files a timely substantive 
appeal, the issue of entitlement to TDIU 
should be returned to the Board for 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

